DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menjo et al. (4,748,062) in view of Silverglate et al. (US2015/0094153).   Menjo discloses a process for decorating comprising: an application step of a decorative portion (1)(5)(6) which is performed onto a semi-finished structure (unillustrated) provided with a surface and with at least a perimeter edge (note that Menjo discloses the decorative portion as being applied in an automotive environment in the form of a side molding, wherein an automotive body panel would include a surface and at least a perimeter edge); said decorative portions comprising at least a visible portion (1)(5) and at least an adhesion portion (6) adapted to be coupled to the semi-finished structure.  Said application step comprises: a removal step for removing a protective coating (7) adapted to preserve an adhesion portion (6) of said decorative portion; and a coupling step for coupling said adhesion portion (6) to said semi-finished structure to bond said decorative portion onto said surface.  The process comprises a preliminary step of making said decorative portion (1)(5) comprising: an assembly operation onto said adhesion portion (6) of at least a first decorative strop (1) and at least a second decorative strip (5) adjacent to each other to form said visible portion (1)(5).  A decorative medium is formed to obtain at least a decorative base strip (1) and a second decoration seat, in the form of a recess, into which second decorative strip (5) fits; an application operative of a central decorative strip (5) in said second decoration strip to form said decorative portion (1)(5)(6).
Menjo discloses all claimed elements with the exception of milling said surface for making a decoration seat adapted to engage said decorative portion in said coupling step and performing the process on a furniture component.  
The process of forming a recess or indentation for receiving and/or guiding the application of an adhesive element is well known.  Silverglate teaches a “license plate recess” in a toy vehicle application for receiving a decal in paragraph [0022].  Using a milling process to form such a recess would have been obvious since a finite number of processes (molding, milling, separately assembled components) are well known for creating such a recess. Furthermore, it would be obvious to form such a recess since it would help ensure the decorative element is properly aligned with the underlying structure.
It would have been obvious to one of ordinary skill to apply the decoration disclosed by Menjo to any structure in which a trim decoration is required.  Applying a decorative trim as disclosed by Menjo to an item of furniture in particular locations, including a perimeter of a surface, is a design consideration required only routine skill in the art.  The adhesive portion (6) is a double sided strip given that it is stuck to the underside of portion (1) and carries an outer adhesive portion protected by peel away paper (7).
With respect to claim 5, as disclosed above, Menjo, as modified, reveals all claimed elements with the exception of a “milling operation.”  Both milling and extrusion are two known operations for forming contoured elements such as element 1 disclosed by Menjo.  Use of one process versus another would appear to be a matter of design choice based on materials and manufacturability and would require only routine experimentation to find an optimal process.

Response to Amendment
Applicant’s amendment filed on 29 June 2022 has been considered in its entirety.  Applicant’s amendment has overcome the objection to the specification and the 112 2nd rejections set forth by the Examiner in the 3/29/2022 Non-Final Office Action.  Remaining issues are set forth in this office action.
Applicant argues that Menjo does not disclose a decorative member for furniture components for a recreational vehicle.  The Examiner contends in the above rejection that the decorative component disclosed by Menjo, as modified, can be used on any surface and such decoration is a matter of design choice.  Nothing in the process of decorating or decorative item itself makes it specific for furniture items.  The use of the decorative item on any surface would only require routine skill and routine experimentation by one of ordinary skill in the art.  Furthermore, providing a recessed surface as a guide for aligning an adhesive decoration is well known as taught by Silverglate.  Again, applying such a known method to a furniture item requires only routine skill in the art.  Such a process is obvious when applying a decal or adhesive item to any surface and applicable to any surface.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636